Citation Nr: 1012043	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  01-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to the service-connected 
right knee disability. 

2.  Entitlement to service connection for a low back 
disability, to include as secondary to the service-connected 
right knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to the benefits 
currently sought on appeal.


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee was first 
manifested many years after the Veteran's service and has not 
been medically related to an incident of his active service 
or to his service-connected right knee disability. 

2.  Degenerative joint disease of the lumbosacral spine was 
first manifested many years after the Veteran's service and 
has not been medically related to an incident of his service 
or to his service-connected right knee disability. 


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left knee was not 
incurred or aggravated in the Veteran's active duty service, 
and cannot be presumed to be so; nor is it proximately due 
to, or the result of, his service-connected right knee 
disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

2.  Degenerative joint disease of the lumbosacral spine was 
not incurred or aggravated in the Veteran's active duty 
service, and cannot be presumed to be so; nor is it 
proximately due to, or the result of, his service-connected 
right knee disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January and February 2001, the AOJ 
notified the Veteran pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as to how to establish service 
connection.  Specifically, these notices informed the Veteran 
of information and evidence necessary to substantiate the 
claims based on a theory of  direct service connection.   
They also explained the relative burdens of VA and the 
Veteran, relating the information and evidence that VA would 
seek to provide and that which he was expected to provide.  

In a June 2007 notice, the AOJ further notified the Veteran 
of information and evidence necessary to substantiate his 
claims on a secondary service connection basis.  This notice 
also included the process that governs the initial assignment 
of a disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  
In direct response to the 2007 notice, the Veteran submitted 
a statement in support of his claim in June 2007, explaining 
the law of secondary service connection and why he believed 
he was entitled to secondary service connection for the 
claimed disabilities.  He also explained in detail the law 
regarding chronicity and continuity of symptomatology under 
38 C.F.R. § 3.303(b) and why he believed he was entitled 
under that theory.  He reiterated these arguments in 
correspondence received in October 2007.  Therefore, it is 
clear to the Board that the Veteran not only received the 
appropriate notice in this case, but also understood it.  

Although the 2007 notice was mailed after the initial denial 
of the claims, the AOJ subsequently readjudicated the claims 
based on all the evidence in the September 2008 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  In short, the Veteran demonstrated actual knowledge 
of what was necessary to substantiate his claims, submitted 
evidence in support of his contentions, and therefore was 
able to participate effectively in the processing of his 
claims.  The Board finds that the late notice did not affect 
the essential fairness of the decision.  The duty to notify 
the Veteran has been satisfied.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has not identified any 
additional sources of treatment or records that have not yet 
been obtained. 

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in Waco in November 2005 
to present testimony on the issues on appeal.  He submitted 
additional evidence at that time, with a waiver of agency of 
original jurisdiction (AOJ) jurisdiction over that evidence.  
Since then, the Board remanded the matter in July 2008 for 
additional development.  Following issuance of a supplemental 
statement of the case in September 2008, the Veteran 
submitted several additional written arguments, as well as 
copies of general medical research in support of his claim.  
The Board finds that these written arguments essentially 
restate contentions previously of record, and a waiver of AOJ 
jurisdiction over that material is not necessary.  As for the 
general medical research, as explained in more detail in the 
decision below, the Board finds that the content of this 
generic literature is not pertinent to the Veteran's claims, 
as the literature has no direct bearing on the matters at 
issue in this case.  As such, the Board may proceed with this 
appeal without referral of this material to the AOJ for 
consideration in the first instance.  See 38 C.F.R. 
§ 20.1304(c).
The Veteran also submitted an October 2008 medical record 
from the Dallas Internal Medicine Associates, which indicated 
that the Veteran has arthritis in his back and knee based on 
x-ray.  Although this is evidence which is subject to initial 
review by the AOJ, the substance of the medical record merely 
confirms the arthritis diagnoses previously considered by the 
AOJ.  In particular, the AOJ considered (and accepted) the 
diagnoses in the July 2007 supplemental statement of the 
case.  Moreover, as discussed in the decision below, the 
Board concedes that the medical evidence reflects current 
diagnoses of degenerative joint disease of the left knee and 
of the lumbosacral spine.  Therefore, the October 2008 
medical record is redundant of evidence already of record and 
there is no prejudice to the Veteran for the Board to 
consider the evidence in the instant decision.

The Board remanded the claims in May 2007 and July 2008 for 
further development.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Stegall does not require "full" compliance or even 
"strict" compliance with the remand directive.  It only 
requires "substantial compliance."  The Court of Appeals 
for Veterans Claims has routinely affirmed Board decisions 
where it provides an explanation for any deviation in its 
remand instructions.  See e.g., D'Aries v. Peake, 22 Vet. 
App. 97, 106 (2008).

In its 2007 remand, the Board requested that the Veteran be 
examined in order to determine the etiology of his left knee 
and back disabilities, and specifically to provide an opinion 
as to whether those disabilities were secondary to the 
service-connected right knee disability.  The record confirms 
that in June 2007, the Veteran was examined and the requested 
opinions were provided.  The 2008 remand order was in 
response to a change in law regarding secondary service 
connection by aggravation, as well as the Veteran's alternate 
theory of entitlement, that his disabilities were secondary 
to bacterial infections.  The Board ordered that an 
examination be arranged for the purpose of ascertaining the 
etiology of the claimed disorders.  As a result of the 
remand, the Veteran's claims file was reviewed by a VA 
physician in August 2008, at which time opinions were offered 
as to the Veteran's baseline disability, whether those 
disabilities had been aggravated, and whether there was a 
link to prior bacterial infections.  The Board sought further 
medical clarification as to the infection argument, by 
requesting that the Veterans Health Administration (VHA) 
provide an expert opinion on the matter.  The Veteran was 
not, however, examined again.  

The Board finds that despite the fact that the Veteran was 
not afforded an additional examination, the 2008 remand order 
was substantially complied with.  The Veteran's current 
diagnoses and level of disability were not in question.  The 
June 2007 examination had already provided an accurate 
picture of the current nature of his disabilities.  The crux 
of remand was to determine the etiology of those 
disabilities, which included a retrospective look at the 
Veteran's baseline disabilities and whether they were related 
to prior bacterial infections noted in service.  The opinions 
provided in 2008 and 2009 satisfy those matters.  Therefore, 
the Board finds that the purpose of the 2008 remand has been 
substantially fulfilled. 

The Veteran underwent VA examinations in March 2003 and June 
2007.  These examinations are found to be adequate in so far 
as they thoroughly and accurately portray the extent of the 
left knee and low back disabilities.  They were each 
conducted after a review of the claims file and with a full 
history obtained from the Veteran.  Both the left knee and 
the back were tested for range of motion and functional 
capacity.  Diagnostic testing, including x-rays and a 
magnetic resonance imaging (MRI) scan for the back were 
reviewed.  Therefore, the Board finds that the Veteran has 
been provided adequate medical examinations in conjunction 
with both of his claims. 

Referable to VA's duty to obtain adequate medical opinions in 
this case, the Board notes that the March 2003 examination 
included an opinion as to whether the left knee and back 
disabilities were caused by the right knee disability.  The 
examiner provided a rationale for his negative opinion.  The 
June 2007 examination also included an opinion relative to 
secondary service connection.  Neither opinion, however, 
discussed whether the left knee or back was aggravated by the 
right knee, or were caused directly by service.  Therefore, 
these opinions are inadequate as to these matters.

Based on the lack of adequate medical opinions, the Board 
remanded the Veteran's claims in July 2008 to obtain 
etiological opinions, and also sought an expert opinion from 
VHA in June 2009.  The resultant opinions have been reviewed 
and the Board finds that the 2009 opinion adequately 
addressed the outstanding medical questions in this case, to 
include aggravation and the possibility of a link to 
bacterial infections.  It was thorough and provided a 
rationale for its conclusions.  Therefore, the duty to assist 
has been fulfilled. 

Service Connection

The Veteran seeks service connection for disabilities of the 
left knee and low back.  Over the course of the appeal, the 
Veteran has put forth several theories of entitlement to 
service connection for these disabilities.  In his August 
2000 claim, he contended that the disabilities are secondary 
to his service-connected right knee disability.  In his May 
2002 VA Form 9, he clarified that they were secondary because 
his service-connected right knee disability had altered his 
ambulation.  See also, statements in November 2005 and 
October 2007.  The Veteran has also argued that direct 
service connection is warranted under a theory of chronicity 
and continuity of symptomatology pursuant to 38 C.F.R. § 
3.303(b), because he believes that the blood abnormalities 
from certain bacterial infections noted in service are 
present today, and those infections traveled to his joints, 
causing his current disabilities.  See October 2007 statement 
in support of his claim.  The Veteran has also argued that 
his lay evidence of a nexus is sufficient to grant his claims 
under either theory of entitlement. 

Generally, in order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical, or in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  Id. 

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (such as arthritis) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  The 
evidence must show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (holding that when aggravation 
of a non-service-connected disability is proximately due to 
or the result of a service connected condition, such 
disability shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).

During the course of this appeal, the regulation pertinent to 
secondary service connection claims was amended.  
Specifically, effective October 10, 2006, a new paragraph 
concerning aggravation was added to 38 C.F.R. § 3.310, which 
states in part that, "VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation."  38 C.F.R. § 3.310(b) (effective October 10, 
2006).  The intended effect of this amendment is to conform 
VA regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
due consideration to all pertinent medical and lay evidence 
in evaluating a claim for disability benefits.  With specific 
regard to lay evidence, the type of evidence that will 
suffice to demonstrate entitlement to service connection, and 
the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the 
type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 
303, 308 (2007).  For example, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, the 
layperson is reporting a contemporaneous medical diagnosis, 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding 
nexus, although without describing specific situations, the 
Federal Circuit also has explicitly rejected the view that 
medical evidence is necessarily required when the 
determinative issue is etiology.  See id., at 1376-77.  In 
short, the Board cannot determine that lay evidence as to 
diagnosis and nexus lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Direct & Presumptive Service Connection 

Relative to direct service connection, the Veteran contends 
that his service treatment records show right knee swelling, 
tendonitis, gonorrhea, septicemia, and possible hepatitis.  
He further notes that the clinical findings from 1996 to 2000 
showed disease-causing organisms circulating in his blood.  
Together, he contends, this evidence demonstrates that the 
medical facts showed a bacterial infection in service, which 
continued after service, and which has caused his left knee 
arthritis and low back pain.  In support of this, he 
submitted general medical research showing that infections 
can lead to arthritis.

The medical evidence of record confirms that the Veteran has 
current diagnoses of degenerative joint disease (DJD) of the 
left knee and of the lumbosacral spine.  See VA examination 
reports, June 2007, with x-ray and MRI evidence.  Based on 
this evidence, the first element of direct service connection 
(a current disability) has been established.  

Service treatment records note that in October 1961, the 
Veteran reported to sick call and indicated that he had 
fallen three weeks prior and now had pain in his dorsal (or 
upper) back at night after work.  The examination was 
unremarkable and no diagnosis was rendered.  There was no 
follow up treatment.  He sustained an injury to his right 
knee in June 1962, which was diagnosed as a tear of the right 
medial meniscus.  The Veteran was treated for acute hepatitis 
with septicemia and prostatitis in September 1962.  A March 
2000 VA examination determined that it was likely hepatitis 
A, as he had been told it was from food or water, and it 
resolved fully with no residuals within two months.  Service 
records also show that he was treated with penicillin for 
gonorrhea in May and June 1962, December 1962, and May 1963, 
with good results each time.  It appears that the Veteran 
underwent two separation examinations, roughly one year 
apart.  At his May 1963 separation examination, he had no 
active infections, but right knee synovitis was noted, based 
on the prior injury.  No abnormalities were noted referable 
to the left knee or back and the spine evaluation was normal.  
The Veteran's report of medical history included right knee 
pain.  In a June 1964 separation examination report, these 
findings were reiterated.

Post-service records date from 1996 forward and document the 
Veteran's first complaints of left knee and back pain in 
October 1999.  These records include x-rays of the left knee 
in March 2000 and April 2002.  While the earlier x-ray was 
normal, minimal degenerative changes were found on the later 
x-ray.  Degenerative changes in the lumbosacral spine were 
first noted on x-ray in March 2001.  Subsequent medical 
records show continual treatment for worsening symptoms of 
pain in both areas.  These records do not show an acute nor 
an on-going infectious process; however, the Veteran did have 
elevated liver function tests in April 2002.  Repeat testing 
in October 2002 and February 2004 returned results within the 
normal range.  

The medical question as to whether the Veteran's left knee 
and back disabilities were caused by in-service bacterial 
infections was addressed in a July 2009 VHA expert opinion.  
The board-certified orthopedic surgeon reviewed the Veteran's 
extensive claims file, as evidenced by his accurate 
description of the relevant facts in this case.  He noted 
that while the Veteran did have prostatitis, acute hepatitis, 
and gonorrhea in service, there is no evidence that these 
infectious processes caused an infection in any of his 
joints.  He explained that "any infection of the knee at 
that time would have necessitated operative intervention with 
on-going care, which was not documented in [the Veteran's] 
files."  He also found important the extended length of time 
between the in-service infections and the initial complaints 
of back and left knee pain.  He concluded that there was no 
relationship between the Veteran's in-service bacterial 
infections and his current disabilities.

The July 2009 VHA expert opinion is afforded considerable 
weight in the determination that the Veteran's current 
disabilities are not related to his in-service bacterial 
infections.  It was based on full knowledge of the exact 
circumstances of the Veteran's service and his post-service 
treatment.  The expert provided a rationale for his 
conclusion, which is supported by the competent medical 
evidence of record.  For example, the service treatment 
records show treatment for the Veteran's right knee due to 
injury, rather than infection.  In fact, they are devoid for 
any infectious process affecting a joint.  The sole instance 
over three years involving the Veteran's back was in the 
context of a fall, and no diagnosis was rendered, nor 
treatment provided.  The post-service treatment for the left 
knee and back at no point references the presence of active 
joint infections.  As a result, the Board finds this opinion 
to be highly credible and probative of the issue of nexus.

In support of his theory, the Veteran offered his own lay 
testimony in an October 2007 statement, reporting that he was 
"[t]reated for Septicemia [causing painful lesions in joints 
and tendons] and prostatitis in 1962."  He then referred to 
the "undisputed medical fact that in service acquired 
bacterial disease(s) ... defined as medically affecting joints, 
tendons, muscles, lower back, etc., caused aggravated or 
contributed to Appellant secondary service-connected left 
knee disorder in combination with right knee disorder, to 
include lower back pain."  

The Veteran is competent to discuss his symptoms as he has 
observed them over the years, in an effort to establish 
continuity of symptomatology.  He is also competent to 
establish a diagnosis when it is an easily recognizable 
medical condition, such as a dislocated shoulder.  Here, 
there is no evidence of "lesions" in the joints or tendons, 
nor could the Veteran competently diagnose the same.  
Furthermore, the medical evidence contradicts his statement 
that he has current active infectious processes in his 
joints.  Thus, his statements are not competent or probative 
as to diagnosis. 

The statement submitted does not speak to continued symptoms 
from his service to the present day.  Rather, the Veteran 
attempts to offer a medical opinion about the effects of his 
bacterial infections on his joints.  He is not competent to 
offer such an opinion, as that requires medical expertise, 
which he does not contend to have, nor does the evidence 
confirm.  For these reasons, his lay statements are not 
sufficient to establish a diagnosis, continuity of 
symptomatology, or nexus in this case.

The Veteran provided several pages of text that appear to be 
from a medical reference book, though the source is not 
listed.  He has underlined a section regarding gonorrhea, and 
specifically highlighted text that reads, "Gonorrhea that is 
not treated can spread via the bloodstream to cause infection 
in the bones, skin, or joints."  The Board notes that the 
gonorrhea which the Veteran experienced in service was, in 
fact, treated successfully, as expressly pointed out in the 
service treatment records.  Thus, this passage does not 
appear to apply.  

The Board notes that generally, generic medical literature, 
which does not apply medical principles regarding causation 
or etiology to the facts of an individual case, does not 
provide competent evidence to establish the nexus element.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Such 
medical treatise information may be regarded as competent 
evidence only where "standing alone, [it] discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."   Wallin v. West, 11 
Vet. App. 509, 513 (1998).

The generic reference material submitted in this case 
regarding untreated gonorrhea does not meet the standard set 
forth in Wallin, because it does not delve into an 
association between treated gonorrhea and joint infections 
with any certainty.  Rather, it indicates that when 
untreated, a bone infection can occur.  The Board likens this 
use of "can" to the alternative use of "may or may not."  
This is speculative at best as to whether a causal 
relationship exists, and as such, cannot support the 
Veteran's contention that there is a relationship.  See 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (medical 
treatise submitted by appellant that only raises the 
possibility that there may be some relationship between 
service-connected sickle cell anemia and the Veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
Veteran's death).  Therefore, the medical treatise evidence 
submitted by the Veteran in support of his claim is not 
probative on the issue of nexus in this case.  Overall, the 
evidence does not support a finding of direct service 
connection. 

With respect to presumptive service connection, the 
regulation provides that if a listed chronic disease 
manifested itself to a compensable degree within one year of 
separation from service, service connection can be 
established presumptively.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Arthritis, such as the Veteran's 
DJD of the left knee and lumbosacral spine, is a listed 
condition.  In this case, the Veteran separated from service 
in June 1964.  The first documented diagnosis of degenerative 
changes of the lumbosacral spine is on x-ray in March 2001, 
and of the left knee in April 2002.  These initial 
documentations are well beyond the one year presumptive 
period.  Service connection on this basis is not warranted.

In sum, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for direct or 
presumptive service connection for the left knee and low back 
disabilities; therefore, the benefit of the doubt provision 
does not apply.

Secondary Service Connection 

The Veteran's contentions referable to the link between his 
current disabilities and his service-connected right knee 
disorder stem from a belief that his right knee has altered 
the way he walks, putting added strain on his left knee and 
back.  As noted in detail above, the medical evidence 
establishes that the Veteran carries current diagnoses of DJD 
of the left knee and low back.  Therefore, the threshold 
requirement that a current disability exists has been met.  

A report of a private orthopedic specialist visit dated in 
March 2001 is of record, which indicated in the history 
section that the Veteran had left knee pain recently that he 
(the Veteran) "feels possibly because he has been favoring 
the right side."  The history also noted that the Veteran 
was having lower back pain, "possibly aggravated by a motor 
vehicle injury."  In the recommendation section, the 
orthopedist wrote, "[i]t would appear that the primary 
problem has been his right knee which over time has caused 
him altered ambulation pattern, affecting his back and 
subsequently his left knee."  

As the opinion suggested a nexus but used equivocal language 
("it would appear that"), VA sought an additional opinion 
in the context of a VA examination.  In March 2002, the 
Veteran underwent an examination of both knees and his back.  
The examiner chronicled the Veteran's relevant service and 
post-service history.  Based on that history and the 
examination, the examiner opined that he did not believe that 
the left knee and low back changes were secondary to the 
right knee changes, as the severity of the right knee 
disability was not serious enough to cause enough loss of 
function, body malalignment, or abnormal gait pattern that 
could logically be blamed for the current problems.  Rather, 
the examiner determined that the left knee and low back were 
developing some degenerative changes in their own right, 
separate from any disability of the right knee.  

A subsequent VA examination in December 2004, conducted in 
conjunction with a separate claim not on appeal, demonstrated 
an increase in severity of the service-connected right knee 
disability.  The Board, therefore, remanded the claims to 
afford the Veteran an additional examination to account for 
the increase in severity and to determine whether the right 
knee was now severe enough to cause such disabilities as the 
Veteran has in his left knee and back.  The resultant 
examinations were conducted in June 2007.  

The report of the knee examination reflects that the claims 
file was reviewed, and the Veteran's medical history was 
accurately noted with respect to both knees.  Each knee was 
examined for range of motion, and x-ray evidence was 
reviewed.  It was noted that the Veteran uses braces on both 
knees and a cane when walking.    There was no objective 
evidence of instability of either knee found on exam.  The 
physician opined that the left knee problem was not secondary 
to the service-connected right knee.  He explained that 
instead, the left knee DJD was due to interim attrition, as 
well as the Veteran's obesity.  

In a separate examination, the physician evaluated the 
Veteran's back disability.   Again, the claims file was 
reviewed and the report reflects an accurate rendering of the 
Veteran's relevant medical history.  It was noted that while 
he limped on the right leg, his gait was not unsteady.  The 
physician opined that the DJD of the lumbosacral spine was 
also due to attrition and obesity, as opposed to the 
Veteran's right knee disability. 

Because neither of the June 2007 opinions addressed the 
possibility of aggravation, the Board remanded the claims in 
July 2008 for further examination.  A VA examiner reviewed 
the file in August 2008 and offered opinions as to the 
outstanding medical questions.  Those opinions, however, were 
not accompanied by any type of rationale.  Therefore, the 
Board requested the Veterans Health Administration (VHA) to 
provide an expert opinion in order to resolve the claims.  In 
July 2009, an orthopedic surgeon reviewed the Veteran's 
claims file including his statements in support of his claim, 
the service treatment records, and the other medical opinions 
of record.  On his review, the specialist opined that "[the 
Veteran's] contention that his right knee disorder aggravated 
the left knee and low back disorders is unfounded 
physiologically and by evidence based medicine."  He further 
explained:

The only relationship for adjacent joint 
dysfunction in the orthopedic literature is for 
the joint adjacent to a fused joint to have 
increased stress.  This sequalae is documented in 
the orthopedic literature for a fused hip to 
eventually result in increased low back 
dysfunction.  However, there was no evidence based 
medicine literature to support the contention of 
[the Veteran] that his right knee caused and/or 
aggravated the left knee and low back disorders. 

VHA opinion, July 2009.  The specialist further considered 
etiology and found that "[a]fter review of his service 
records and the multiple administrative hearings, and 
accounting for his age and body habitus, the strong opinion 
of this board certified orthopedic surgeon reviewer is that 
[the Veteran's] knee and back condition are not causally 
related to his military service, but are naturally occurring 
phenomenon experienced by the population in general, 
exacerbated by [his] body habitus."

The Board finds that the specialist's opinion from VHA is 
more probative than the March 2001 positive private opinion.  
In particular, the VHA opinion is highly credible on the 
medical issue at hand.  The opinion is decisive, and reflects 
an understanding of the relevant facts and medical history.  
Importantly, the specialist provided a clear and thorough 
rationale, rooted in medical research for his conclusions.  
In contrast, the private opinion merely stated generally that 
it appeared that the right knee affected the left knee and 
back, without stating precisely what those effects were.  
This non-specific language falls short of establishing 
probability.  While the private physician indicated a 
possible reason for a causal relationship (an altered gait), 
the specialist explained through medical research why 
physiologically that was not the case.  For these reasons, 
the Board finds that the most probative evidence does not 
establish a causal or aggravating relationship between the 
Veteran's service-connected right knee disability and his 
left knee and low back disabilities.  

The Veteran has also submitted general medical research from 
an unknown source relating to how joints work and common 
causes of knee pain.  This research does not discuss theories 
of causality or aggravation between joints.  Therefore, it is 
not relevant to the issue of nexus, on which the Veteran's 
claims fail.  Furthermore, in so far as the Veteran's lay 
statements relate to his belief that a nexus exists, in light 
of the competent medical evidence against the claim, his 
statements which are not rooted in medical expertise are far 
less probative of the nexus issue.  

Based on a review of the entire record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claims.  Accordingly, the benefit of the doubt provision does 
not apply.  Service connection, whether direct, presumptive, 
or secondary, is not warranted for the Veteran's left knee 
and low back disorders. 


ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee, to include as secondary to the 
service-connected right knee disability, is denied.

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, to include as secondary to 
the service-connected right knee disability, is denied.



____________________________________________
Laura H. Eskenazi 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


